Citation Nr: 1201303	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  06-21 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an undiagnosed illness manifested by heart palpitations.

3.  Entitlement to service connection for an undiagnosed illness manifested by breathing difficulties and chest discomfort.

4.  Entitlement to service connection for an undiagnosed illness manifested by fatigue and insomnia.

5.  Entitlement to service connection for a gastrointestinal disability, including an undiagnosed illness manifested by diarrhea, parasites, and blood in the sputum.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Marine Corps from December 1975 to October 1979.  He had subsequent service in the Marine Corps Reserve, the Arizona Army National Guard, and the Army Reserve, including a period of active duty for training (ACDUTRA) from February to July 1984, and a period of active duty in the Southwest Asia theater of operations from August 1991 to April 1992.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In October 2006, the appellant testified before a Decision Review Officer at the RO.  

In an October 2009 decision, the Board denied service connection for infertility.  The remaining issues on appeal-entitlement to service connection for headaches; an undiagnosed illness manifested by frequent ankle and wrist pain; an undiagnosed illness manifested by heart palpitations; an acquired psychiatric disability, including posttraumatic stress disorder (PTSD); an undiagnosed illness manifested by breathing difficulties and chest discomfort; an undiagnosed illness manifested by diarrhea, parasites, and blood in the sputum; and an undiagnosed illness manifested by fatigue and insomnia-were remanded to the RO for additional evidentiary development.  

While the matter was in remand status, in a September 2011 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent rating, effective December 17, 2001.  Additionally, the RO granted service connection for right wrist strain, left wrist degenerative joint disease, left ankle strain, and right ankle strain.  The RO assigned each disability an initial 10 percent disability rating, effective December 17, 2001.  

The Board finds that the grant of service connection for these disabilities constitutes a full award of the benefits sought on appeal with respect to the issues of entitlement to service connection for a psychiatric disability and an undiagnosed illness manifested by frequent ankle and wrist pain.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant has initiated an appeal with the initial ratings or effective dates assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 

As set forth in more detail below, a remand is necessary with respect to the claims of service connection for headaches; heart palpitations; breathing difficulties and chest discomfort; fatigue and insomnia; and diarrhea, parasites, and blood in the sputum.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The most probative evidence indicates that the appellant does not have an undiagnosed illness manifested by fatigue and insomnia arising from his active service in the Southwest Asia theater of operations during the Gulf War.  The appellant's symptoms of fatigue and insomnia are due to his service-connected psychiatric disability as well as his obstructive sleep apnea which is not causally related to his active service or any incident therein, nor is it causally related to or aggravated by any service-connected disability.  


CONCLUSIONS OF LAW

The criteria for an award of service connection for an undiagnosed disability manifested by fatigue and insomnia have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In January and June 2002 letters provided to the appellant prior to the initial decision on his claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

In March and April 2006 letters, the RO complied with the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the appellant's claims on multiple occasions, most recently in the September 2011 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action with respect to the claim adjudicated in this decision.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained some of the appellant's service treatment records as well as all post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  

Pursuant to the Board's October 2009 remand instructions, the appellant was specifically asked to provide the necessary information and authorization to allow VA to obtain records from his private sleep specialist, but he has failed to provide it.  Thus, the Board concludes that VA has no further duty to assist with respect to those records.  See 38 C.F.R. § 3.159(c)(2), (3) (2011) (discussing claimant's obligation to provide VA with enough information to identify and locate existing records and authorize the release of these records in a form acceptable to the custodian).  

The Board also notes that although service treatment records corresponding to the appellant's period of active duty in the Southwest Asia theater of operations are not of record, delaying consideration of this claim for an additional attempt to obtain them would serve no useful purpose.  As set forth in more detail below, the evidence shows that the appellant's fatigue and insomnia are not secondary to an undiagnosed illness arising from service in Southwest Asia during the Gulf War.  Rather, such symptoms have been attributed to the appellant's service-connected PTSD as well as his sleep apnea.  The appellant's sleep impairment has been specifically considered in assigning the current 50 percent disability rating for his PTSD.  With respect to his sleep apnea, the appellant concedes that he received no treatment or evaluation for sleep apnea during his period of active duty or for many years thereafter.  Thus, delaying consideration of the claim for an additional attempt to obtain service treatment records would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The appellant has also been afforded a VA medical examination in connection with his claim of service connection for fatigue and insomnia.  38 C.F.R. § 3.159(c)(4) (2011).  The Board finds that the opinion obtained in connection with the examination is adequate.  In that regard, the opinion was provided by a qualified medical professional, was predicated on a full reading of all available records, and contains specific reference to the pertinent evidence.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362   (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

Service treatment records corresponding to the appellant's first period of active duty from December 1975 to October 1979 are negative for pertinent complaints or abnormalities, including fatigue and insomnia.  

Service treatment records corresponding to the appellant's membership in the Reserve and National Guard, including his period of ACDUTRA from February to July 1984, include reports of periodic physical examinations conducted in September 1980, March 1983, June 1984, February 1986, and May 1990.  These examination reports are similarly negative for pertinent complaints or abnormalities, including fatigue and insomnia.  

As noted, the appellant also had a period of active duty in the Southwest Asia theater of operations from August 1991 to April 1992.  There are no clinical records corresponding to this period of active duty but the Board has carefully considered the appellant's reports of the symptoms he recalls experiencing during this period of active duty.  

Subsequent military treatment records include periodic medical examinations conducted in June 1994 and July 1999 during which no pertinent complaints or abnormalities were identified, including fatigue and insomnia.  On a report of medical history completed in connection with the July 1999 examination, the appellant denied having or ever having had symptoms such as frequent trouble sleeping.  

The post-service record on appeal includes VA clinical records, dated from April to November 2001.  In pertinent part, these records show that in May 2001, the appellant participated in phase I of a Persian Gulf registry examination.  He indicated that his current complaints included fatigue since April 1992, with insomnia and difficulty falling asleep.  Objective examination revealed no pertinent abnormalities.  The assessments included fatigue and insomnia.

During phase II of the Persian Gulf registry examination in June 2001, the appellant reported that there had been no change in his symptoms.  During a mental health assessment in August 2001, the appellant's complaints included insomnia and nightmares of war.  He reported that he experienced difficulty falling asleep two to three days per month and slept only about five hours nightly for rest of the month with frequent awakenings and nightmares.  The appellant's complaints also included episodes of anxiety with heart palpitations and shortness of breath which happened mostly at night when he thought of his Persian Gulf experiences.  The assessments included chronic PTSD.  

At a November 2001 psychiatric assessment, the examiner noted that the appellant described a lot of problems that seemed to be related to the Gulf War, including fatigue, insomnia, depression and anxiety.  The examiner noted that the appellant had been prescribed medication which seemed to have had a positive effect in terms of sleep and nightmare suppression.  The Axis I diagnoses included chronic PTSD.  Also diagnosed was depression, not otherwise specified, associated with PTSD.  The Axis III diagnoses included fatigue, and insomnia.  

In December 2001, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple symptoms and disabilities which he claimed were causally related to his period of active duty in the Southwest Asia theater of operations during the Gulf War, including fatigue and insomnia.  

In a July 2002 statement, the appellant elaborated on his claims.  He indicated that upon his return from the Gulf in April 1992, he had a period of deep depression and had remained isolated for a period of approximately six months.  After that, he began to become more active but developed frequent insomnia with rapid palpitations and labored breathing at night.  He indicated that these symptoms had continued to the present day.  The appellant also reported that he felt as if he had an abnormal level of exhaustion.  

In connection with his claim, the appellant was afforded a VA medical examination in October 2002.  His complaints included breathing problems, insomnia, headaches, and interrupted sleep.  The appellant's spouse noted that the he seemed to be struggling to breathe at night but the examiner noted that she did not describe sleep apnea.  The appellant also reported shortness of breath, chest pain, and coughing up sputum.  He also complained of waking up feeling tired and of easy fatigue during the day.  Physical examination was normal in all pertinent respects.  The impressions included sleep interruption, morning fatigue, persistent tiredness, and sometimes excessive daytime sleepiness.  The appellant was referred to a sleep laboratory for evaluation of possible sleep apnea, but he failed to report for the examination without explanation.  

The appellant thereafter submitted selected private clinical receipts dated in September 2005 and August 2006 showing that he had received treatment for sleep apnea.  The RO asked the appellant to submit an authorization to allow VA to obtain records from this provider, but he failed to do so.

On private psychological evaluation in May 2008, the Axis I diagnoses were PTSD, rule-out dysthymic disorder, and rule-out breathing-related sleep disorder.  The Axis III diagnoses included chronic headaches, an irregular heartbeat, and nighttime breathing difficulties.  

Additional VA clinical records show that the appellant sought to reestablish care with VA in March 2008.  At that time, he denied insomnia.  Objective examination showed no pertinent abnormalities.  

Subsequent VA clinical records show that in January 2009, the appellant complained of multiple psychiatric symptoms.  His complaints included difficulty falling asleep and staying asleep as well as low energy.  The impressions included PTSD.  Subsequent clinical records show that the appellant continued to receive psychiatric treatment.  Diagnoses included PTSD evidenced by nightmares, flashbacks, poor sleep, depression and anxiety.  

The appellant underwent VA medical examination in April 2010.  He complained of poor sleep and chronic fatigue.  The appellant indicated that often it was hard for him to sleep at all.  He indicated that some nights, he would wake three to four times.  The appellant indicated that sometimes he woke due to nightmares and at other times as a result of snoring or restlessness.  The examiner indicated that there was clearly a correlation between the appellant's lack of sleep and his daytime exhaustion.  The examiner noted that although the appellant reported that he had been diagnosed as having sleep apnea, it was obvious from the appellant's description of his sleep problems that they could not all be attributable to sleep apnea.  The diagnoses included insomnia and fatigue secondary to obstructive sleep apnea.  The examiner concluded that he was unable to attribute the appellant's obstructive sleep apnea to his active service or any incident therein.  The examiner also indicated that it was likely that the appellant's depression was contributing to his fatigue and insomnia as he had described nightmares and difficulty falling asleep.  

During a May 2010 VA sleep consultation, the appellant reported that he had first undergone polysomnogram as a civilian approximately 2 to 5 years prior and had been diagnosed as having sleep apnea at that time.  He acknowledged that at no time during his military service had he been evaluated for a sleep disorder.  The assessments included obstructive sleep apnea, previously diagnosed.  

At a VA psychiatric examination in January 2011, the appellant was diagnosed as having PTSD.  It was noted that his PTSD symptoms included sleep impairment.  Specifically, the appellant reported that he went to sleep at approximately 11pm but woke up at 2 am and again at 4am.  He got up for the day at 6am.  He indicated that he typically awoke as a result of nightmares and hearing noises, which caused him to get up and check the doors and windows.  The diagnoses included PTSD with secondary depression.  

As set forth above, in a September 2011 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent rating, effective December 17, 2001.  In its decision, the RO expressly indicated that the symptoms considered in assigning the initial 50 percent rating for PTSD had included chronic sleep impairment.  


Applicable Law

Service connection may be established for disability resulting from injury suffered or disease contracted in line of duty; or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The term "active military, naval, or air service" includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Additionally, service connection for chronic, undiagnosed illness (or a medically unexplained chronic multisymptom illness such as fibromyalgia, chronic fatigue syndrome, or irritable bowel syndrome) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2011).

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317 (2011).

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to:  fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for an undiagnosed illness manifested by fatigue and insomnia.  After carefully reviewing the record and considering the appellant's contentions, the Board concludes that the preponderance of the evidence is against the claim.  

As a preliminary matter, the Board does not question the appellant's recollections that he has suffered from insomnia and fatigue for many years after returning from the Gulf War.  In order to establish service connection for an undiagnosed illness manifested by fatigue and insomnia resulting from service in the Southwest Asia theater of operations, however, the law requires that the symptoms in question not be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2011).  In this case, as described in detail above, the most probative evidence in this case consistently shows that the appellant's insomnia and fatigue are symptoms of his service-connected PTSD as well as his sleep apnea.  Under these circumstances, service connection pursuant to section 3.317 is not warranted.  

Because the appellant's fatigue and insomnia have been attributable to a known clinical diagnosis, the Board has also considered whether service connection may be established for the diagnosed disorder.  As noted, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, service connection may be established on a secondary basis if the evidence shows a connection between the claimed disability and a service-connected disability, either causally or by way of aggravation.  See 38 C.F.R. § 3.310(a) (2011); see also Wallin v. West, 11 Vet. App. 509, 512 (1998). 

With respect to the fatigue and insomnia produced by the appellant's service-connected PTSD, the Board notes that the appellant has already been compensated for such symptomatology.  Indeed, the RO specifically considered the appellant's sleep impairment in assigning the 50 percent disability rating currently in effect.  See 38 C.F.R. § 4.14 (2010) (prohibiting pyramiding).

The appellant's fatigue has also been associated with sleep apnea.  The preponderance of the evidence, however, is against an award of service connection for sleep apnea.  As set forth above, sleep apnea was not shown during the appellant's active service.  Indeed, the appellant concedes that he was not diagnosed as having sleep apnea for several years after service separation.  Moreover, the record contains no indication that the appellant's current sleep apnea is causally related to his active service or any incident therein.  Indeed, in an April 2010 VA examination report, the examiner indicated that there was no basis upon which to attribute the appellant's sleep apnea to his active service, including his service in the Gulf War.  The record is also entirely silent that the appellant's sleep apnea is causally related to or aggravated by any service connected disability and the appellant has not contended otherwise.  

In summary, the Board concludes that the most probative evidence establishes that the appellant does not have an undiagnosed illness manifested by fatigue and insomnia secondary to his service in the Southwest Asia theater of operations during the Gulf War.  Rather, his reported symptoms of fatigue and insomnia are part and parcel of his service-connected PTSD as well as obstructive sleep apnea which is not causally related to his active service, any incident therein, or any service-connected disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an undiagnosed illness manifested by fatigue and insomnia is denied.


REMAND

The appellant also seeks service connection for numerous additional conditions which he contends are causally related to his period of active service in the Southwest Asia theater of operations during the Gulf War.  

In October 2009, the Board remanded the matter for additional evidentiary development, noting that the record did not contain complete service treatment and personnel records corresponding to any of the appellant's periods of active service, including his period of active service from August 1991 to April 1992.  Pursuant to the Board's remand instructions, the RO obtained some additional service treatment and personnel records.  Records corresponding to the appellant's period of active service from August 1991 to April 1992, however, were not obtained.  

As previously noted by the Board in its October 2009 remand, VA is obligated to make as many requests as are necessary to obtain relevant records from a Federal department or agency, including the service department.  VA may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2011).  The record here indicates that the RO failed to make the necessary efforts to obtain the appellant's service treatment records corresponding to the period from August 1991 to April 1992.  Moreover, there is no indication of record that the RO concluded that further efforts to obtain the appellant's service treatment records corresponding to this period would be futile, nor is there any indication that the RO provided the appellant with notice of its inability to obtain these records.  38 C.F.R. § 3.159(e).  Under these circumstances, a remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance). 

VA's duty to assist also includes obtaining a medical opinion when the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  After examining the record currently available, the Board finds that medical opinions are necessary with respect to the appellant's remaining claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate repositories of records and request complete service treatment and personnel records corresponding to the appellant's period of active duty from August 1991 to April 1992.  All efforts to obtain these records must be documented in the claims folder.  The RO may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).  

2.  The RO should contact the Phoenix VAMC and request copies of treatment records pertaining to the appellant for the period from September 2011 to the present.  

3.  The appellant should be scheduled for a VA medical examination to evaluate the nature and etiology of any current disability manifested by headaches.  The claims folder must be made available to the examiner for review in connection with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not that the appellant's current headache symptoms are attributable to a known clinical diagnosis, including migraine headaches, or whether such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  

If the claimed symptoms are attributable to a known clinical diagnosis, including migraine headaches, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed disorder is causally related to the appellant's active service or any incident therein or is causally related to or aggravated by any service-connected disability.  A rationale for all opinions expressed should be provided.  

4.  The appellant should be scheduled for a VA medical examination to evaluate the nature and etiology of any current disability manifested by heart palpitations.  The claims folder must be made available to the examiner for review in connection with the examination.  The examiner should be asked to delineate the appellant's claimed symptoms, and comment whether there is any objective evidence that the appellant suffers from such symptoms.  If so, the examiner should opine whether it is at least as likely as not that such symptoms are attributable to a known clinical cause or diagnosis or whether such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  

If the claimed symptoms are attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed disability is causally related to the appellant's periods of active service or any incident therein, or is causally related to or aggravated by any service-connected disability, including PTSD.  

In providing the requested opinion, the examiner should discuss the significance, if any, of a May 1990 echocardiogram showing sinus bradycardia with minor non-specific ST-T wave changes, as well as a July 1999 echocardiogram showing occasional premature ectopic complexes.  

The examiner should also provide a rationale for all opinions expressed.  

5.  The appellant should be scheduled for a VA medical examination to evaluate the nature and etiology of any current disability manifested by breathing difficulties and chest discomfort.  The claims folder must be made available to the examiner for review in connection with the examination.  The examiner should be asked to delineate the appellant's claimed symptoms, and comment whether there is any objective evidence that the appellant suffers from such symptoms.  If so, the examiner should opine whether it is at least as likely as not that such symptoms are attributable to a known clinical cause or diagnosis or whether such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  If the claimed symptoms are attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed disability is causally related to the appellant's periods of active service or any incident therein or are causally related to or aggravated by any service-connected disability.  A rationale for all opinions expressed should be provided.  

6.  The appellant should be scheduled for a VA medical examination to evaluate the nature and etiology of any current disability manifested by gastrointestinal symptoms, including diarrhea, parasites, and blood in the sputum.  The claims folder must be made available to the examiner for review in connection with the examination.  The examiner should be asked to delineate the appellant's claimed symptoms, and comment whether there is any objective evidence that the appellant suffers from such symptoms.  If so, the examiner should opine whether it is at least as likely as not that such symptoms are attributable to a known clinical cause or diagnosis or whether such symptoms are due to an undiagnosed illness (or a medically unexplained chronic multisymptom illness such as irritable bowel syndrome) resulting from service in Southwest Asia during the Gulf War.  If the claimed symptoms are attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed disability is causally related to the appellant's periods of active service or any incident therein, or is causally related to or aggravated by any service-connected disability, including PTSD.  

In providing the requested opinion, the examiner should specifically discuss the significance, if any, of a July 2001 laboratory test which was positive for the parasite, Blastocystis hominis, as well as an October 2002 VA medical examination report noting a diagnosis of possible irritable bowel syndrome.  

The examiner should also provide a rationale for all opinions expressed.  

7.  After conducting any necessary development, the RO should readjudicate the appellant's claims, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his representative should be provided with a supplemental statement of the case and the appropriate opportunity to respond. 

The case should then be returned to the Board for appropriate appellate consideration, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


